IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA                     : No. 66 EM 2021
                                                  :
                                                  :
               v.                                 :
                                                  :
                                                  :
 GRIFFIN CAMPBELL                                 :
                                                  :
                                                  :
 PETITION OF: GEORGE HENRY                        :
 NEWMAN, ESQUIRE                                  :


                                         ORDER



PER CURIAM

       AND NOW, this 15th day of December, 2021, in consideration of the Application to

Withdraw as Counsel, this matter is REMANDED to the Court of Common Pleas of

Philadelphia County for that court to determine whether Griffin Campbell’s present

counsel should be permitted to withdraw, as well as any related questions, including

whether to appoint new counsel for Griffin Campbell.

       The Court of Common Pleas of Philadelphia County is ORDERED to enter its order

regarding this remand within 90 days and to notify this Court promptly of its determination.